Citation Nr: 0031935	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  95-33 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for chondromalacia of the 
right patella with tear of the anterior cruciate ligament and 
osteoarthritis; status-postoperative arthroscopy and 
debridement of right medial meniscus tear (right knee 
disability), currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1983 to December 
1985.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought.  
Following receipt of his timely appeal, the veteran's claim 
was referred back to the RO for additional development by a 
May 1999 Remand Order.  The case has since been returned to 
the Board for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained by the RO.  

2.  The veteran's right knee is not ankylosed, and he is 
objectively shown to have extension to 0 degrees, and between 
45 to 140 degrees of flexion.  

3.  The veteran's service-connected right knee disability is 
productive of no more than moderate recurrent subluxation or 
lateral instability; there is evidence of mild degenerative 
arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an evaluation in excess of 
20 percent for the veteran's right knee disability under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code (DC) 5257 (2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

2.  The criteria for assignment of a separate 10 percent 
evaluation for degenerative arthritis of the right knee have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5260, 5261 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran presently contends that his service-connected 
right knee disability is more severe than reflected by the 
currently assigned 20 percent disability evaluation.  In such 
cases, the VA has a duty to assist the veteran in developing 
facts which are pertinent to those claims.  See generally 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

In the present case, the Board finds that all relevant facts 
have been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  That evidence 
includes the veteran's service medical records, records of 
treatment following service, reports of VA rating 
examinations, and personal statements made by the veteran in 
support of his claim.  The Board has not been made aware of 
any additional relevant evidence which is available in 
connection with this appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  See Veterans Claims Assistance Act of 
2000; McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Moreover, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to the absence of part or all 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2000).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the regular schedular criteria, may 
consider granting a higher schedular evaluation in certain 
cases in which functional loss due to pain is demonstrated.  

Historically, service connection for what was characterized 
as chondromalacia of the right patella with a tear of the 
anterior cruciate ligament was granted by a February 1986 
rating decision.  A 20 percent evaluation was assigned, 
effective from December 25, 1985.  In September 1994, the 
veteran filed a claim for an increased rating for his 
service-connected right knee disorder.  The veteran's claim 
was denied by a May 1995 rating decision.  This appeal 
followed.  

At the time of the May 1995 rating decision, the veteran was 
also found to have degenerative osteoarthritis in his right 
knee, which was determined to be part of the service-
connected disability.  The right knee disability was 
recharacterized as chondromalacia of the right patella with 
tear of anterior cruciate ligament and mild osteoarthritis of 
the right knee.  The Board reviewed the veteran's appeal, and 
determined that additional development of the evidence was 
necessary.  By a May 1999 Remand Order, the RO was requested 
to reschedule the veteran for an additional rating 
examination in order to clarify the medical evidence in this 
case.  

In addition, in the May 1999 Remand Order, it was observed 
that while the veteran was diagnosed with osteoarthritis in 
his right knee, there was conflicting evidence as to whether 
the veteran had instability in that area.  The rating 
examiner was therefore requested to indicate all 
symptomatology related to the veteran's service-connected 
right knee disability.  In addition, the RO was directed to 
readjudicate the veteran's claim, and to determine if a 
separate disability rating for arthritis was warranted in 
accordance with opinions by the VA General Counsel.  

Pursuant to the directives set forth in the Board's May 1999 
Remand Order, the veteran underwent an additional VA rating 
examination.  The RO readjudicated his claim, but failed to 
consider whether a separate rating for degenerative 
osteoarthritis was warranted.  The case has now been returned 
to the Board for resolution.  

Clinical treatment records dating from June 1994 through May 
1998 show that the veteran had developed mild osteoarthritis 
in his right knee.  In December 1995, he underwent an 
arthroscopy of the right knee and debridement of the right 
medial meniscus tear.  His last prior surgery was noted to 
have been over 10 years ago.  Other treatment records show 
that the veteran was seen for complaints of right knee pain 
and instability.  Such symptomatology was exacerbated upon 
climbing and descending stairs.  The veteran was not noted to 
have effusion in the knee, but he was shown to have arthritis 
along with consistent crepitus and complaints of instability.  
In March 1996, the assessment was that the veteran had 
bilateral knee pain secondary to degenerative joint disease 
and ligament instability.  In May 1996, the veteran was found 
to have 1+ varus/valgus instability in his right knee.  

The veteran underwent a VA rating examination in January 
1995.  The report of that examination shows that the veteran 
complained of experiencing difficulties in his right knee.  
On examination, the veteran had from 0 degrees of extension 
to 45 degrees of flexion.  The veteran experienced tenderness 
in the right knee to a greater degree than on the left.  X-
rays of the right knee disclosed minimal degenerative 
arthritis and what was characterized as a "probable joint 
mouse."  In addition, there was a tear in the posterior horn 
of the medial meniscus and mild horn spurring in all three 
compartments of the joint, as well as chondromalacia of the 
patella.  The examiner concluded with a relevant diagnosis of 
mild osteoarthritis of the right knee.  

The veteran underwent an additional VA rating examination in 
April 1998.  The report of that examination shows that the 
veteran indicated that he had not worked for the past three 
years.  He complained of painful motion in his right knee 
with a suggestion of abnormal motion.  He indicated that he 
had to use a knee brace most of the time.  On examination, 
the veteran was observed to wear a right knee brace which was 
removed during the examination.  Squatting was made difficult 
due to pain.  Alignment of the knee was good with no 
effusion.  There was tenderness anteriorly around the patella 
and across the joint line, and patellar compression was 
painful.  Patellar motion was normal, and translation was 
also normal.  Mediolateral stability was maintained, as was 
anteroposterior.  Range of motion was from 0 degrees of 
extension to 140 degrees of flexion.  X-rays showed some 
degenerative changes, particularly in the patellofemoral 
compartment.  The examiner noted that the veteran's weight 
precluded him from undergoing MRI testing.  The examiner 
concluded with a diagnosis of status-post surgery/injury of 
the right knee with some degenerative changes.  No clinical 
evidence of ligamentous instability.  

Pursuant to the Board's May 1999 Remand Order, the veteran 
underwent a VA rating examination in July 1999.  The report 
of that examination shows that the veteran indicated that he 
formerly wore a knee brace, but that it had recently been 
stolen.  The veteran complained that his knee would give out 
on occasion, and had last done so some three weeks previously 
when he was descending stairs.  He claimed to experience 
constant pain of varying severity from mild to sharp.  On 
examination, there was no evidence of limping or weakness, 
and there was no discernable incoordination in the movements 
of the legs and knees.  The veteran did not complain of 
experiencing fatigue in the right leg, and he was able to 
squat to 90 degrees of flexion with complaints of pain.  
Alignment of the right knee was normal, and there was no 
swelling or deformity.  Tenderness was present over the 
patella, and the mediolateral ligament was stable.  Drawer 
test was 1+ as was Lachman's test.  Pivot shift test was 
negative.  Abduction strain was not painful.  Range of motion 
was from 0 to 120 degrees actively, and passively was from 0 
to 135 degrees.  X-rays appeared to be normal.  The examiner 
concluded with a diagnosis of status-post injury and surgery 
to the right knee with clinical evidence of ligament 
insufficiency.  The examiner continued to state that the only 
functional loss the veteran experienced was the loss of some 
degree of active and passive motion of the right knee.  
However, he indicated that he was unable to comment on 
exacerbations due to flare-ups, because such symptomatology 
could not be produced on examination.  The examiner further 
stated that there was insufficient objective pathology to 
support the veteran's subjective complaint of instability of 
the right knee, but clinically, there appeared to be some 
evidence of cruciate ligament deficiency that was not 
supported by MRI testing.  He stated that he was unable to 
resolve the difference.  In addition, he stated that there 
were not sufficient degrees of severe pain, and such was not 
consistent with the objective findings.  He concluded that 
clinically, it appeared that there was instability of the 
right knee.  

The severity of the appellant's right knee disability is 
ascertained by application of the criteria set forth under 
DCs 5257, 5260, 5261.  38 C.F.R. § 4.71a.  Under DC 5257, a 
10 percent rating is assigned for recurrent subluxation or 
lateral instability when the disability is slight; a 20 
percent rating is assigned when the disability is moderate; 
and a 30 percent rating is assigned when the disability is 
severe.  The United States Court of Appeals for Veterans 
Claims (Court) has held that Diagnostic Code 5257 (recurrent 
subluxation or lateral instability) is not predicated on loss 
of range of motion, and thus, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 
7 (1996).

A noncompensable rating on the basis of limitation of motion 
of the knees is assigned if flexion of the leg is limited to 
60 degrees or extension is limited to 5 degrees.  A 10 
percent evaluation requires limitation of extension to 10 
degrees or limitation of flexion to 45 degrees and a 20 
percent evaluation is warranted for limitation of extension 
to 15 degrees and limitation of flexion to 30 degrees.  38 
C.F.R. § 4.71a, DCs 5260, 5261.  

In order for a 30 percent rating to be assigned, the 
disability should produce or more nearly approximate 
favorable ankylosis of the knee (at full extension or slight 
flexion between zero and 10 degrees); severe knee impairment 
with recurrent subluxation or lateral instability; limitation 
of flexion of the leg to 15 degrees; limitation of extension 
of the leg to 20 degrees; or impairment of the tibia and 
fibula with malunion with marked knee disability.  38 C.F.R. 
Part 4, §§ 4.7, 4.71a, DCs 5256, 5257, 5260, 5261, 5262 
(2000).

The Board notes that the RO has assigned a 20 percent 
evaluation under the provisions of DC 5257.  With respect to 
the veteran's right knee disability as evaluated under 
Diagnostic Code 5257, the Board finds the preponderance of 
the evidence is against assignment of an evaluation in excess 
of 20 percent under this diagnostic code.  In this regard, 
the Board finds that the evidence at most suggests that the 
veteran has moderate instability of the right knee.  As noted 
above, some of the examination reports associated with the 
evidentiary record indicate that the veteran does not have 
instability of the right knee.  On VA examination in April 
1998, the examiner found no evidence of ligamentous 
instability and on reexamination in July 1999, the examiner 
noted that while there was clinical evidence of some 
instability, an MRI report did not support the veteran's 
subject complaints of instability.  He stated that he was 
unable to resolve the MRI findings with the clinical evidence 
of instability.  However, the Board does note the VA 
outpatient treatment records do include findings of 
instability of the right knee and the Board notes that the 
veteran has reported that he was consistently wearing a brace 
on the knee.  The Board finds that the veteran's statements 
regarding the presence of instability of the right knee to be 
credibility when considered in light of the objective 
evidence of record and the Board concludes that there is 
evidence of instability of the right knee sufficient to 
continue the assignment of a 20 percent disability evaluation 
under DC 5257.  However, the Board does not find that the 
record demonstrate a severe degree of instability or 
disability due to instability such as would warrant a 30 
percent evaluation.  

The Board has also considered whether an evaluation in excess 
of 20 percent would be in order under other relevant 
diagnostic codes such as DCs 5260 or 5261.  The evidence 
presented consistently shows that the veteran has full 
extension in his right knee, but that he has flexion ranging 
from 45 to 140 degrees.  Normal range of motion for the knee, 
as set forth at 38 C.F.R. § 4.71, Plate II (2000), is from 0 
to 140 degrees.  As noted, if the veteran were shown to have 
45 degrees of flexion, he would not be entitled to more than 
a 10 percent evaluation under DC 5260.  The veteran's range 
of motion on flexion, even after taking functional limitation 
due to pain into consideration, does not warrant assignment 
of an evaluation in excess of 20 percent under Diagnostic 
Code 5260.  In two VA rating examinations conducted during 
the course of this appeal, the veteran was found to have 
flexion of 140 degrees, and most recently, 120 degrees.  
Moreover, the majority of the evidence indicates that the 
extension of the right knee is full.  Under the 
circumstances, the Board finds that an increased rating under 
DCs 5260 or 5261 is not warranted.  Accordingly, the Board 
must conclude that entitlement to an evaluation in excess of 
20 percent under Diagnostic Code 5260 or 5261 is not 
warranted.  Therefore, the veteran's appeal with respect to 
that issue must be denied.  Similarly, the Board finds no 
evidence of favorable ankylosis of the knee (at full 
extension or slight flexion between zero and 10 degrees) or 
impairment of the tibia and fibula with malunion with marked 
knee disability such that would warrant a higher evaluation.

Finally, the Board notes that degenerative arthritis of the 
knees is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2000).  Under that diagnostic code, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent rating is for 
application for each such major joint or group of joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
to be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  Assignment of a 20 percent evaluation is 
contemplated where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  Id.  

The VA General Counsel has held that a separate evaluation is 
to be assigned under Diagnostic Codes 5003 and 5010 for 
arthritis in cases in which the veteran is shown to have 
instability of the knee in addition to arthritis.  By 
opinions set forth at VAOPGCPREC 23-97 and VAOPGCPREC 9-98, 
the VA General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003, 5010, and 5257.  The General 
Counsel stated that when a knee disorder is already rated 
under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 or 5261 in 
order to obtain a separate rating for arthritis.  (VAOPGCPREC 
23-97).  Further, by VAOPGCPREC 9-98, the General Counsel 
determined that even in situations in which the claimant 
technically has full range of motion, but where the motion is 
inhibited by pain, a compensable rating for arthritis under 
Diagnostic Codes 5003 and 5010 and 38 C.F.R. § 4.59 (2000) 
would still be available.  

Here, it is clear that the veteran currently has 
osteoarthritis in his right knee, and such arthritis has been 
found to be a component of his service-connected right knee 
disability.  Pursuant to the Board's May 1999 Remand Order, 
the RO was requested to consider the application of the 
opinions by the VA General Counsel with respect to assignment 
of a separate rating for arthritis of the knee.  However, the 
RO failed to comply with the Board's directive in assignment 
of a separate disability rating for arthritis.  Even so, 
given the Board's determination as set forth below with 
respect to the outcome of that issue, it is not necessary to 
remand such issue back to the RO a second time for additional 
development.  

Given that the veteran is currently rated under Diagnostic 
Code 5257, that he has degenerative arthritis of the right 
knee which has been found to be a component of the service-
connected disability and has had, during the pendency of this 
appeal, either limitation of flexion of the right knee which 
meets at least the noncompensable evaluation under DC 5260 or 
evidence of painful motion, the Board finds that pursuant to 
opinions by the VA General Counsel, a separate 10 percent 
evaluation for arthritis of the right knee, and no more, is 
warranted under Diagnostic Code 5003.  Combining this 10 
percent rating for painful or limited motion and arthritis 
with the 20 percent rating under DC 5257, the combined rating 
is 30 percent.  See 38 C.F.R. § 4.25 (2000).

The combined 30 percent disability rating according to the 
Rating Schedule does not, however, preclude the Board from 
granting a higher rating for this knee disability.  The 
potential application of Title 38 of the Code of Federal 
Regulations (2000) have been considered.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
carefully considered the veteran's contentions in this case.  
However, there has been no showing that the veteran's right 
knee disability has caused marked interference with 
employment, has necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
regular schedular standards.  The Board recognizes that the 
veteran underwent arthroscopic surgery on his right knee in 
December 1995, and that he is currently unemployed.  However, 
he has not undergone any inpatient treatment since that time, 
and his unemployability is not shown to have been the result 
of his service-connected right knee disability.  The Board 
finds no evidence of an exceptional or unusual disability 
picture in this case which renders impracticable the 
application of the regular schedular standards.  In that 
regard, the Board observes that the applicable rating 
criteria contemplate higher disability ratings for the 
veteran's right knee disability on a schedular basis.  
However, his objectively manifested symptomatology has not 
been found to be of such severity as to warrant an evaluation 
in excess of that presently assigned on a schedular basis.  
Likewise, referral for consideration of an extraschedular 
evaluation is not warranted here.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

Entitlement to an evaluation in excess of 20 percent for 
chondromalacia of the right patella with tear of the anterior 
cruciate ligament; status-postoperative arthroscopy and 
debridement of right medial meniscus tear is denied.  

Subject to the applicable laws and regulations governing the 
award of monetary benefits, assignment of a separate 10 
percent evaluation for degenerative arthritis of the right 
knee is granted.  



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 10 -


- 11 -


